Exhibit 12.1 American Honda Finance Corporation and Subsidiaries Calculation of Ratio of Earnings to Fixed Charges (U.S. dollars in millions) Three months ended Nine months ended December 31, December 31, Earnings Consolidated income before provision for income taxes $ Fixed Charges Earnings $ Fixed Charges Interest expense $ Interest portion of rental expense (1) 1 1 3 3 Total fixed charges $ Ratio of earnings to fixed charges 3.44x 3.66x 3.48x 3.81x One-third of all rental expense is deemed to be interest.
